132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Richard PERRY, Plaintiff-Appellant,v.Samuel A. LEWIS, Director, at Department of Corrections;Dick Genova, Parole Office Supervisor;  DonnaZuniga, Time Computation Supervisor;Eugene Moore;  Enrique Guzman,Defendants-Appellees.
No. 97-15686.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Nov. 22, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-93-00411-RGS/VAM;  Roger G. Strand, District Judge, Presiding.
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Arizona state prisoner Donald Richard Perry appeals pro se the denial of his motion to reconsider the district court's grant of summary judgment in his 42 U.S.C. § 1983 action.  We review for abuse of discretion.  See School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Perry contends the district court abused its discretion by denying his motion to reconsider the court's grant of summary judgment for defendants.  We disagree.


4
A district court properly grants a Rule 60(b) motion if the moving party demonstrates "(1) mistake, inadvertence, surprise, or excusable neglect;" (2) newly discovered evidence;  (3) fraud or other misconduct;  (4) a void judgment;  (5) a satisfied or discharged judgment;  "or (6) any other reason justifying relief from the operation of the judgment."   See Fed.R.Civ.P. 60(b);  McConnell v. MEBA Medical & Benefits Plan, 759 F.2d 1401, 1407 (9th Cir.1985).


5
Here, Perry's motion did not raise any of these bases for reconsideration of the district court's judgment.  Accordingly, the district court did not abuse its discretion by denying Perry's motion.  See School Dist. No. 1J, 5 F.3d at 1262.   On appeal, Perry also challenges the merits of the underlying judgment, but this issue is not properly before us.  See Fed.  R.App. P. 4(a)(1).


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3